Title: To George Washington from Brigadier General Charles Scott, 17 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] Satterday evening 7 oClock17th October 1778
          
          I this moment Recd a letter from Capt. Leavenworth the persons he mentions who he gits his intellegence from are Strangers to me and therfore dont know how fare It may be credited. for Your Excellencys better information I have inclosd his letter. Majr Talmage Recommends a person very strongly to me who will Be very proper to Station in the City. I have Sent this Day for him and hope to Set him off tomorrow.
          Your Excellency will see by Leavensworths letter that the person whom I long since expected was in York is not Yet gon a most perplexing circumstance. these long Delays Respecting intelligence I am fearfull Your Excellency will think is owing to my inattention but be assurd that I am equilly Distressed with Your self about It and that every thing possable has & shall be don to obtain it from the Best Authority. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        